 


109 HR 4038 IH: Unlawful Employers Accountability Act of 2005
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4038 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Gonzalez (for himself and Mr. Reyes) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Immigration and Nationality Act to improve enforcement of restrictions on employment in the United States of unauthorized aliens. 
 
 
1.Short titleThis Act may be cited as the Unlawful Employers Accountability Act of 2005.
2.FindingsCongress finds the following:
(1)Current efforts to stem the tide of illegal immigrants crossing into the United States have fallen far short of need.
(2)The number of illegal immigrants currently in the United States is approximating 11 million.
(3)Cities, counties, and States are forced to absorb the costs of illegal immigration without compensation from the Federal Government or employers.
(4)United States companies continue to recruit and hire illegal immigrants and thereby aid in the erosion of the border security of the United States.
(5)The hiring of illegal immigrants has had a negative impact on the employment opportunities of legal immigrants and United States citizens.
(6)Federal law expressly prohibits the hiring of illegal immigrants.
(7)In 2004, only three United States companies were cited for hiring illegal immigrants. 
3.Compliance with respect to the unlawful employment of aliens 
(a)Civil penaltyParagraph (4) of subsection (e) of section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended to read as follows: 
 
(4)Cease and desist order with civil money penalty for hiring, recruiting, and referral violations 
(A)In generalWith respect to a violation by any person or other entity of subsection (a)(1)(A) or (a)(2), the Secretary of Homeland Security shall require the person or entity to cease and desist from such violations and to pay a civil penalty in the amount specified in subparagraph (B). 
(B)Amount of civil penaltyA civil penalty under this paragraph shall not be less than $50,000 for each occurrence of a violation described in subsection (a)(1)(A) or (a)(2) with respect to the alien referred to in such subsection, plus, in the event of the removal of such alien from the United States based on findings developed in connection with the assessment or collection of such penalty, the costs incurred by the Federal Government, cooperating State and local governments, and State and local law enforcement agencies, in connection with such removal. 
(C)distribution of penalties to State and local governments 
(i)In generalPenalties collected under this paragraph from a person or entity shall be distributed as follows: 
(I)25 percent of such amount shall be distributed to the State in which the person or entity is located. 
(II)25 percent of such amount shall be distributed to the county in which the person or entity is located. 
(III)25 percent of such amount shall be distributed to the municipality, if any, in which the person or entity is located, or, in the absence of such a municipality, to the county described in subclause (II).  
(D)Limitation on use of fundsAmounts paid to a State, county, or municipality under subparagraph (C) may only be used for costs incurred by such State, county, or municipality in providing public services to aliens not lawfully present in the United States. 
(E)Distinct, physically separate subdivisionsIn applying this subsection in the case of a person or other entity composed of distinct, physically separate subdivisions each of which provides separately for the hiring, recruiting, or referring for employment, without reference to the practices of, and not under the control of or common control with, another subdivision, each such subdivision shall be considered a separate person or other entity.  . 
(b)Denial of agricultural assistance for violatorsSuch section is further amended by adding at the end the following new subsection: 
 
(i)Denial of agricultural assistance for violatorsIn the case of a violation of subsection (a)(1)(A) or (a)(2) by an agricultural association, agricultural employer, or farm labor contractor (as defined in section 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802)), such association, employer, or contractor shall be ineligible for agricultural assistance described in paragraphs (1), (2), and (3) of section 1211(a) of the Food Security Act of 1985 (16 U.S.C. 3811(a)) for a period not to exceed five years. . 
(c)Good faith defense
(1)In generalSuch section is further amended—
(A)by striking subsection (a)(3); and
(B)by striking subsection (b)(6).  
(2)Conforming amendmentsSuch section is further amended— 
(A)in subsection (a)(5), by striking paragraphs (1)(B) and (3) and inserting paragraph (1)(B); and
(B)in subsection (b)—
(i)in the matter preceding paragraph (1), by striking paragraphs (1)(B) and (3) and inserting paragraph (1)(B); and
(ii)by striking paragraph (6).  
(d)Employee whistleblower protectionIt shall be unlawful for any employer, including an employer primarily engaged in agriculture, or any labor contractor to intimidate, threaten, restrain, coerce, retaliate, discharge, demote, or in any other manner discriminate against an employee or former employee, regardless of the immigration status of such employee or former employee, because such employee or former employee— 
(1)has disclosed, is disclosing, or seeks to disclose to Federal, State, or local law enforcement authorities information related to a violation of an applicable Federal labor law as defined by the Secretary of Labor; or 
(2)has cooperated, is cooperating, or seeks to cooperate in an investigation or other proceeding concerning compliance with such an applicable Federal labor law. 
(e)Disclosure requirements 
(1)In generalThe Secretary of Homeland Security shall establish, maintain, and regularly update a publicly accessible website that contains a list of persons or other entities that the Secretary has determined to have been in violation of subsection (a)(1)(A) or (a)(2) of section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) in the preceding five years. 
(2)Contents of websiteSuch website shall contain, with respect to each such person or entity, the following information: 
(A)The name, address, and telephone number of the person or entity. 
(B)The names of the owners, chief executive officers, or other similar officers of the person or entity. 
(C)The number of unauthorized aliens (as defined in subsection (h)(3) of such section) found to be employed by the person or entity. 
(D)The aggregate dollar amount that the person or entity has received in the preceding five years under any Federal contract. 
(f)Effective dateThe amendments made by subsections (a), (b), and (c) shall take effect 30 days after the date of the enactment of this Act and shall apply to violations occurring on or after such effective date. 
 
